Citation Nr: 1640122	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active service from November 1989 to November 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

No hearing loss disability has been present at any time during the pendency of the claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2010, prior to the initial adjudication of the claim.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard, the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, post-service treatment records, and Social Security Administration records.  The Veteran was also provided appropriate VA examinations in response to the claim.  All known and available records relevant to the issue on appeal have been obtained, and the Veteran has not contended otherwise.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§ 3.303.  

For the purposes of applying the laws administered by VA, hearing impairment will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that her current bilateral hearing loss is related to noise trauma in service.  Specifically, in a September 2010 statement, she indicated that she was subjected to noise while on the firing range during basic training. 

The Veteran's service treatment records are negative for evidence of hearing loss disability.

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in September 2010. 

Private treatment records dated in 2010 are negative for findings of a hearing loss disability.  Likewise, the Veteran's Social Security Administration records are also negative for findings of a hearing loss disability. 

A January 2011 VA audiological examination report notes that the Veteran reported a history of noise exposure in service, without the use of hearing protection, coincident to qualification with firearms during basic training.  The examination report notes the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
       10 
        10
10
       5 
5
LEFT
       10
        5
15
       5
        0

The examiner diagnosed normal hearing, bilaterally.

The examiner stated that the Veteran's speech audiometry revealed speech recognition ability, bilaterally, that was not reconciled with the Veteran's normal peripheral hearing acuity.  Upon review of the claims file, the examiner noted that the Veteran's hearing was normal, bilaterally.

An April 2014 audiological examination report notes that the Veteran reported a history of noise exposure in service, without the use of hearing protection, coincident to qualification with firearms during basic training.  The examination report notes the following puretone thresholds in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
       0
        0
5
       0
0
LEFT
       5
        0
10
      -5
        0

The examiner diagnosed normal hearing, bilaterally.

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Upon review of the claims file, the examiner noted that the Veteran's hearing was normal, bilaterally.

There is no medical evidence of record showing that the Veteran has ever had sufficient hearing impairment in either ear to qualify as a disability for VA compensation purposes.  Moreover, the January 2011 and April 2014 VA examination reports show that no hearing loss disability was present.  

The Board acknowledges that the Veteran is competent to state that she experiences hearing loss.  However, there is nothing in the record that shows that she is competent to state that she has sufficient hearing impairment to qualify as a disability for VA compensation purposes.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of hearing loss disability, her statements are clearly of less probative value than the medical evidence showing that her hearing impairment is not sufficient to qualify as a disability.

Accordingly, the Board must conclude that service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for bilateral hearing loss disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


